            Case 1:17-cv-05575-AJN-OTW Document 170 Filed 10/02/20 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK
    Hamilton International Ltd.



(List the full name(s) of the plaintiff(s)/petitioner(s).)                                   17   5575
                                                                                           _____CV________ (AJN )( OTW)
                                  -against-
                                                                                           NOTICE OF APPEAL
    Vortic LLC, d/b/a Vortic Watch Co.,
    Vortic Technology LLC, and
    Robert Thomas Custer
(List the full name(s) of the defendant(s)/respondent(s).)



                                                                           Hamilton International Ltd.
Notice is hereby given that the following parties:


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the             judgment             order            entered on:                   September 11, 2020
                                                                               (date that judgment or order was entered on docket)
that:
              the Defendants are entitled to judgment on all claims.


(If the appeal is from an order, provide a brief description above of the decision in the order.)


         October 1, 2020
                                                                                       *
    Dated                                                                  Signature

         Michael Aschen
    Name (Last, First, MI)

    Abelman Frayne & Schwab, 666 Third Ave., NY, NY 10017
    Address                                       City                     State                           Zip Code

          212-885-9207                                                             maschen@lawabel.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
